EXHIBIT 10.1

THIRD AMENDMENT TO
SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT

         THIS THIRD AMENDMENT (this “Amendment”) to the Second Amended and
Restated Loan and Security Agreement is entered into as of the 30th day of June,
2002, by and between PECO II, Inc. (the “Borrower”), and The Huntington National
Bank (the “Bank”).

RECITALS:

         A.       As of October 22, 1999, the Borrower and the Bank executed a
certain Second Amended and Restated Loan and Security Agreement that was amended
by a certain First Amendment to Second Amended and Restated Loan and Security
Agreement, dated as of April 28, 2000, and by a certain Second Amendment to
Second Amended and Restated Loan and Security Agreement, dated as of December
29, 2000 (as so amended, the “Loan Agreement”), setting forth the terms of
certain extensions of credit to the Borrower; and

         B.       As of October 22, 1999, the Borrower executed and delivered to
the Bank, inter alia, an amended and restated revolving note in the original
principal sum of Ten Million Dollars ($10,000,000.00) that was amended and
restated by a certain Second Amended and Restated Revolving Note, dated April
28, 2000, in the original principal amount of up to Twenty Million Dollars
($20,000,000) and was further amended and restated by a certain Third Amended
and Restated Revolving Note, dated As of April 30, 2002, in the original
principal amount of up to Twenty Million Dollars ($20,000,000) (hereinafter the
“Revolving Note” or the “Note”); and

         C.       In connection with the obligations evidenced by Loan Agreement
and the Note, and at various times (prior to, as of the date of, and after the
date of, the execution of the Loan Agreement), the Borrower executed and
delivered to the Bank certain other loan documents, promissory notes, consents,
assignments, agreements and instruments in connection with the indebtedness
referred to in the Loan Agreement (all of the foregoing, together with the Note
and the Loan Agreement, are hereinafter collectively referred to as the “Loan
Documents”); and

         D.       The Borrower has requested that the Bank amend and modify
certain terms and covenants in the Loan Agreement, and the Bank is willing to do
so upon the terms and conditions contained herein.

         NOW, THEREFORE, in consideration of the mutual covenants, agreements
and promises contained herein, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereto for
themselves and their successors and assigns do hereby agree, represent and
warrant as follows:

         1.       Definitions. All capitalized terms not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.

         2.       Section 1, “The Loan,” of the Loan Agreement is hereby amended
to recite in its entirety as follows:

           1.       The Loans


           The Bank, subject to the terms and conditions hereof, will extend
credit to the Borrower up to the aggregate principal sum of $10,000,000 (the
“Loans”).


         3.       Section 1.1, “The Revolving Loan” of the Loan Agreement is
hereby amended to recite in its entirety as follows:

           1.1.    The Revolving Loan.




--------------------------------------------------------------------------------

 


           The Bank will extend a revolving credit facility to the Borrower
under which the Bank shall make, subject to the terms and conditions hereof,
loans and advances on a revolving basis up to the principal sum of $10,000,000
(the “Revolving Loan”).


         4.       Section 3.3, “Prepayment Fee,” of the Loan Agreement is hereby
amended to recite in its entirety as follows:

           3.3      Prepayment Fee.


           The Borrower shall have the option at all times to permanently cancel
or prepay the Revolving Loan, in whole or in part, by providing to the Bank 60
days prior written notice of the effective date and amount of such cancellation
or prepayment, subject to the terms and conditions of this paragraph. On the
effective date of any such cancellation and/or prepayment of any portion of the
Loans prior to June 30, 2004, the Borrower shall pay to the Bank a
cancellation/prepayment fee equal to one percent (1%) of the maximum principal
balance of the Revolving Loan to be cancelled or prepaid.


         5.       Section 3.4, “Terms of Repayment,” of the Loan Agreement is
hereby amended to recite in its entirety as follows:

           3.4      Terms of Repayment.


           The Loans shall be evidenced by a commercial promissory note or by
one or more commercial promissory notes subsequently executed in substitution
therefor, each in substantially the form set forth in Exhibits A-1 attached to
the Third Amendment to Amended and Restated Loan and Security Agreement dated as
of June 30, 2002. Repayment of the Loans shall be made in accordance with the
terms of the commercial promissory notes then outstanding pursuant to this
Agreement.


         6.       Section 4.7, “Books and Records,” of the Loan Agreement is
hereby deleted in its entirety and a new Section 4.1, “Grant of Security
Interest,” Section 4.2, “Representations and Covenants Regarding the
Collateral,” Section 4.3, “Lockbox and Collection of Accounts,” Section 4.4,
“Cash Collection Account,” Section 4.6, “Collateral Insurance,” Section 4.7,
“Books and Records,” Section 4.8, “Collateral Administration,” Section 4.9,
“Preservation and Disposition of Collateral,” Section 4.10, “No Duty,” Section
4.11, “Financing Statements,” Section 4.12, “Bank’s Appointment as
Attorney-In-Fact,” Section 4.13, “Remedies of Default,” and Section 4.14, “Grant
of Security Interests by Subsidiaries,” are hereby added to the Loan Agreement
and shall recite in their entirety as follows:

           4.       Security Agreement


           4.1      Grant of Security Interest.


           To secure the prompt payment and performance to the Bank of the
Obligations, the Borrower hereby grants, pledges, conveys and assigns to the
Bank continuing security interests in and lien upon the following property and
interests in property, whether the Borrower’s interest therein be as owner,
co-owner, lessee, consignee, secured party or otherwise, and whether the same be
now owned or existing or hereafter arising or acquired, and wherever located,
together with all substitutions, replacements, additions and accessions therefor
or thereto, all documents, negotiable documents, documents of title, warehouse




--------------------------------------------------------------------------------

 


  receipts, storage receipts, dock receipts, dock warrants, express bills,
freight bills, airbills, bills of lading, and other documents relating thereto,
all products thereof and all cash and non-cash proceeds thereof including, but
not limited to, notes, drafts, checks, instruments, insurance proceeds,
indemnity proceeds, warranty and guaranty proceeds (herein the “Proceeds”): (a)
all inventory including, but not limited to, all goods, merchandise and other
personal property furnished under any contract of service or intended for sale
or lease, all parts, supplies, raw materials, work in process, finished goods,
goods in transit, materials used or consumed, and repossessed and returned goods
(herein the “Inventory”); and (b) all accounts, accounts receivable, contract
rights, chattel paper, electronic chattel paper, general intangibles, payment
intangibles, income or other tax refunds, letter of credit rights and proceeds
of letters of credit, preference recoveries and all claims in respect of any
transfers of any kind, all transfers by States and governmental units of States,
proceeds of insurance, eminent domain and condemnation awards, choses in
actions, instruments, negotiable documents, notes, promissory notes, supporting
obligations and other forms of obligations and property securing rights to
payment, drafts, acceptances and other forms of obligations, all books, records,
ledger cards, computer programs, and other documents or property, including
without limitation such items which are evidencing or relating to the accounts
and inventory and including, but not limited to, any of the foregoing arising
from or in connection with the sale, lease or other disposition of Inventory
(herein the “Accounts”) (all of the Accounts, the Inventory and the Proceeds
herein are collectively termed the “Collateral”).


  Notwithstanding any other provision of this Agreement, (i) the security
interest hereby granted shall not attach, and shall not become enforceable,
until the date (on or after July 31, 2002) as of which the Borrower’s Tangible
Net Worth shall first fall below $90,000,000.00 (such event hereafter being
referred to as the “Springing Event”), at which time such security interest
shall attach and become enforceable without further notice or action required on
the part of any party, and (ii) except for the provisions of Section 4.7, which
are presently effective, the rights and remedies of the Bank and the affirmative
and negative obligations of Borrower under Sections 4.1 through and including
4.13 herein shall not arise and become enforceable until the occurrence of the
Springing Event, at which time such obligations shall arise and become
enforceable without further notice or action required on the part of any party.


  The security interests hereby granted are to secure the prompt and full
payment and complete performance of all Obligations to the Bank. “Obligations”
means all loans, advances, indebtedness, debts, obligations, covenants, and
duties owing, arising, due or payable from the Borrower to the Bank of any kind
or nature, present or future, whether or not evidenced by any promissory note,
note, draft, letter of credit, guaranty , instrument or document , whether
arising under this Agreement or any of the other loan documents or otherwise and
whether direct or indirect (including any acquired by assignment), absolute or
contingent, primary or secondary, liquidated or unliquidated, due or to become
due, now existing and arising hereafter and however acquired or incurred,
(including principal, interest, late charges, collection costs, attorneys’ fees
and other amounts chargeable to the Borrower under this Agreement or under any
other loan document), and any and all supplements, renewals of or substitutes
therefor. The absence of any reference to this Agreement in any documents,
instruments or agreements evidencing or relating to any Obligation secured
hereby shall not limit or be construed to limit the scope or applicability of
this Agreement.




--------------------------------------------------------------------------------

 


           4.2      Representations and Covenants Regarding the Collateral.


           The Borrower represents and warrants that except for the security
interests granted hereby, any liens set forth in Exhibit B, and liens permitted
by this Agreement, the Borrower is, or as to Collateral arising or to be
acquired after the date hereof, shall be, the sole and exclusive owner, lessee,
or licensee, as the case may be, of the Collateral, and the Collateral is and
shall remain free from any and all liens, security interests, encumbrances,
claims and interests, and no security agreement, financing statement, equivalent
security or lien instrument or continuation statement covering any of the
Collateral is on file or of record in any public office. The Borrower shall not
create, permit or suffer to exist, shall take such action as is necessary to
remove, any claim to or interest in or lien or encumbrance upon the Collateral
except the security interest granted hereby and any liens or encumbrances set
forth in Exhibit B, and shall defend the right, title and interest of the Bank
in and to the Collateral against all claims and demands of all persons and
entities at any time claiming the same or any interest therein. The Borrower
shall (a) maintain its principal place of business and chief executive office at
the address set forth in paragraph 10.1 of this Agreement, and the records
concerning the Collateral shall be kept at that address unless the Bank shall
give its prior written consent otherwise; (b) keep the Collateral at the
locations set forth in Exhibit C attached hereto and maintain no other place of
business or place where Collateral is located, except as shown in Exhibit C
attached hereto; and (c) deliver to the Bank at least thirty (30) days prior to
the occurrence of any of the following events, written notice of such impending
events: (i) a change in the principal place of business or chief executive
office; (ii) the opening or closing of any place of business; or (iii) a change
in name, identity or corporate structure.


           4.3      Lockbox and Collection of Accounts.


           The Borrower shall cause all of its accounts to be collected through
a lockbox arrangement with the Bank and shall execute a lockbox agreement in
form and substance satisfactory to the Bank. The Borrower shall notify all
existing account debtors to remit payments to the address specified in such
lockbox agreement, and all invoices rendered after the date hereof shall bear
such address. The Bank at any time after the occurrence of a Pending Default may
notify account debtors on any Collateral that the Collateral has been assigned
to the Bank and shall be paid to the Bank through the lockbox or otherwise. Upon
request of the Bank at any time after the occurrence of a Pending Default, the
Borrower agrees to notify such account debtors and indicate on all billings that
the accounts are payable to the Bank.


           4.4      Cash Collection Account.


           Upon the occurrence and during the continuance of a Pending Default,
the collections through the lockbox arrangement shall be deposited into a cash
collection account maintained with the Bank (the “Cash Collection Account”),
over which the Bank alone shall have the power of withdrawal. Upon the
occurrence and during the continuance of a Pending Default, if the Borrower
makes collections on any of the Collateral, it shall hold in trust for the Bank
the proceeds received from collections, and turn over all checks, drafts, cash
and other remittances and proceeds to the Bank each business day in the exact
form in which they are received, together with a collection report in form
acceptable to the




--------------------------------------------------------------------------------

 


  Bank. Said proceeds shall be deposited in the Cash Collection Account. The
Bank in its discretion may apply the whole or any part of the collected funds on
deposit in the Cash Collection Account against the principal or interest of the
Loans or any other indebtedness or Obligations, and any portion of said funds on
deposit in the Cash Collection Account which the Bank elects not to apply to the
Obligations may be paid over and deposited by Bank to the Borrower’s commercial
account.


  4.5       Application of Proceeds from Collection of Accounts; Setoff;
Government Accounts; Perfection; Lien Notation.


           All amounts received by the Bank representing payment of Accounts or
proceeds from the sale of Inventory or of the Collateral may be applied by the
Bank to the payment of the Obligations in such order of preference as the Bank
may determine. The Borrower also authorizes the Bank at any time, without
notice, to appropriate and apply any balances, credits, deposits, accounts or
money of the Borrower in the Bank’s possession, custody or control to the
payment of any of the Obligations whether or not the Obligations are due or
matured. If any of the Accounts arise out of contracts with or orders from the
United States or any department, agency or instrumentality thereof, the Borrower
shall immediately (i) notify the Bank thereof in writing and (ii) execute any
instrument and take any steps which the Bank deems necessary pursuant to the
Federal Assignment of Claims Act of 1940, as amended (41 U.S.C. Section 15) in
order that all money due and to become due under such contract or order shall be
assigned to the Bank. The Borrower agrees to execute, deliver, file and record
all such notices, affidavits, assignments, financing statements and other
instruments as shall in the judgment of the Bank be necessary or desirable to
evidence, validate and perfect the security interest of the Bank in the
Accounts. If certificates of title are issued or outstanding with respect to any
Inventory, the Borrower will cause the interest of the Bank to be properly noted
thereon at the Borrower’s expense.


           4.6      Collateral Insurance.


           The Borrower shall have and maintain insurance at all times with
respect to all Inventory insuring against risks of fire (including so-called
extended coverage), explosion, theft, sprinkler leakage and such other
casualties as the Bank may designate, containing such terms, in such form, for
such amounts, for such periods and written by such companies as may be
satisfactory to the Bank, and each such policy shall contain a clause or
endorsement satisfactory to the Bank that names the Bank as additional insured
and lender loss payee, as its interests may appear, that provides that no act,
default or breach of warranty or condition of the insured or any other person
shall affect the right of the Bank to recover under such policy or policies of
insurance or to pay any premium in whole or in part relating thereto, and that
provides for thirty (30) days’ written minimum notice of cancellation or
alteration to the Bank. The Borrower shall deliver to the Bank certified copies
of all policies of insurance and evidence of the payment of all premiums
therefor. The Borrower hereby irrevocably appoints the Bank (and any of the
Bank’s officers, employees or agents designated by the Bank) as attorney-in-fact
in obtaining and canceling such insurance and in making, settling and adjusting
all claims under such policies of insurance, endorsing any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect to such
policies of insurance; provided, however, that the Bank shall not exercise the




--------------------------------------------------------------------------------

 


  power of attorney granted by this section until and unless (a) an Event of
Default shall have occurred or (b) an event of loss shall have occurred and the
Bank in good faith deems that the Borrower is not diligently pursuing its
claims. In the event of failure to provide insurance as herein provided, the
Bank may, at its option, provide such insurance, and the Borrower shall pay to
the Bank, upon demand, the cost thereof. Should said sum not be paid to the Bank
upon demand, interest shall accrue thereon from the date of demand until paid in
full at the highest rate set forth in any document or instrument evidencing any
of the Obligations.


           4.7      Books and Records.


           The Borrower shall (a) at all times keep accurate and complete
records of its personal property in accordance with GAAP, including without
limitation, a perpetual inventory and complete and accurate stock records, and
at all reasonable times and from time to time, shall allow the Bank, by or
through any of its officers, agents, attorneys or accountants, to examine,
inspect and make extracts from such books and records and to arrange for
verification of the Borrower’s accounts directly with account debtors or by
other methods and to examine and inspect the personal property of the Borrower
wherever located, and (b) upon request of the Bank, provide the Bank with copies
of agreements with, purchase orders from, and invoices to, the account debtors,
and copies of all shipping documents, delivery receipts, and such other
documentation and information relating to the Borrower’s accounts as the Bank
may require.


           4.8      Collateral Administration.


           The Borrower (a) shall promptly perform, on request of the Bank, such
acts as the Bank may determine to be necessary or advisable to create, perfect,
maintain, preserve, protect and continue the perfection of any lien and security
interest provided for in this Agreement or otherwise to carry out the intent of
this Agreement, including, without limitation, (i) obtaining waivers or other
similar documents reasonably necessary to permit the enforcement of the remedies
of the Bank hereunder, (ii) delivering to the Bank warehouse receipts covering
any portion of the Inventory located in warehouses and for which warehouse
receipts are issued, (iii) transferring Inventory to warehouses designated by
the Bank or leasing warehouses containing the Inventory to the Bank or its
designee, (iv) delivering to the Bank copies, and originals upon the Bank’s
request, of all letters of credit on which the Borrower is named beneficiary,
and (v) if any Inventory is at any time in the possession or control of a
warehouseman, bailee or any agent, notifying such person of the Bank’s lien and
security interest in the Collateral and, upon the Bank’s request, instructing
such persons to hold all Collateral for the Bank’s account subject to the Bank’s
instruction; (b) shall not (i) extend, amend or otherwise modify the terms of
any Account, (ii) amend, modify or waive any term or condition of any
contractual obligation related thereto or (iii) redate any invoice or sale or
make sales on extended dating beyond that customary in the Borrower’s industry;
provided, however, that the Borrower may extend, amend or otherwise modify the
terms of any Account in the ordinary course of business; and (c) if there are
any disputes with any of the Accounts, shall notify the Bank promptly and
resolve or settle such dispute at no expense or detriment to the Bank.


           4.9      Preservation and Disposition of Collateral.




--------------------------------------------------------------------------------

 


           The Borrower shall (a) obtain, prior to the placement of any
Collateral in or upon any leased or mortgaged real property, a waiver from the
lessor and/or the mortgagee, as the case may be, with respect to the rights
(whether present or future) of the lessor or mortgagee with respect to that
Collateral; (b) advise the Bank promptly, in writing and in reasonable detail,
(i) of any material encumbrance or claim asserted against any of the Collateral;
(ii) of any material change in the composition of the Collateral; and (iii) of
the occurrence of any other event that would have a material adverse effect upon
the aggregate value of the Collateral or upon the security interest of the Bank;
(c) not sell or otherwise dispose of the Collateral, except for the Inventory as
otherwise permitted by this Agreement; (d) keep the Collateral in good condition
and shall not misuse, abuse, secrete, waste or destroy any of the same; and (e)
not use the Collateral in violation of any statute, ordinance, regulation, rule,
decree or order. At its option, the Bank may discharge taxes, liens, security
interests or other encumbrances at any time levied or placed on the Collateral
and may pay for the maintenance and preservation of the Collateral. The Borrower
agrees to reimburse the Bank upon demand for any payment made or any expense
incurred (including reasonable attorneys’ fees) by the Bank pursuant to the
foregoing authorization. Should said sum not be paid to the Bank upon demand,
interest shall accrue thereon, from the date of demand until paid in full, at
the highest rate set forth in any document or instrument evidencing any of the
Obligations.


           4.10    No Duty.


           The Bank shall have no duty as to the collection or protection of
Collateral or any income therefrom, nor as to the preservation of rights against
prior parties, nor as to the preservation of any right pertaining thereto,
beyond the safe custody of any Collateral in the possession of the Bank.


           4.11    Financing Statements.


           The Borrower hereby authorizes the Bank to file financing statements
describing the Collateral, and any necessary future amendments thereto, in any
and all public offices in which the Bank deems such filing to be necessary or
desirable. In addition, at the request of the Bank, the Borrower shall join with
the Bank in executing, delivering and filing one or more financing statements
and any necessary future amendments thereto in a form satisfactory to the Bank
and shall pay the cost of filing the same in all public offices wherever filing
is deemed by the Bank to be necessary or desirable. The Borrower also agrees to
cooperate with the Bank in obtaining control with respect to Collateral
consisting of letter of credit rights, electronic chattel paper and any other
Collateral with respect to which perfection of a security interest therein may
be obtained by control.


           4.12    Bank’s Appointment as Attorney-in-Fact.


           The Borrower hereby irrevocably constitutes and appoints the Bank and
any officer or agent thereof, with full power of substitution, as the Borrower’s
true and lawful attorney-in-fact with full irrevocable power and authority in
its place and stead and in its name or in the Bank’s own name, from time to time
in the Bank’s discretion, for the purpose of carrying out the terms of this
Agreement, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Agreement and, without limiting the generality of the
foregoing, hereby grants to




--------------------------------------------------------------------------------

 


  the Bank the power and right, on behalf of the Borrower, without notice to or
assent: (a) to execute, file and record all such financing statements,
certificates of title and other certificates of registration and operation and
similar documents and instruments as the Bank may deem necessary or desirable to
protect, perfect and validate the Bank’s security interest in the Collateral;
(b) to receive, collect, take, indorse, sign, and deliver in the Borrower’s or
the Bank’s name, any and all checks, notes, drafts, or other documents or
instruments relating to the Collateral; and (c) upon the occurrence of an Event
of Default, (i) to notify postal authorities to change the address for delivery
of the Borrower’s mail to an address designated by the Bank, (ii) to open such
mail delivered to the designated address, (iii) to sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications and notices in
connection with accounts and other documents relating to the Collateral; (iv) to
commence and prosecute any suits, actions or proceedings at law or in equity in
any court of competent jurisdiction to collect the Collateral or any part
thereof and to enforce any other right in respect of any Collateral; (v) to
defend any suit, action or proceeding brought with respect to any Collateral;
(vi) to negotiate, settle, compromise or adjust any account, suit, action or
proceeding described above and, in connection therewith, to give such discharges
or releases as the Bank may deem appropriate; and (vii) generally, to sell,
transfer, pledge, make any agreement with respect to or otherwise deal with any
of the Collateral as fully and completely as though the Bank were the absolute
owner thereof for all purposes, and to do, at the Bank’s option, at any time or
from time to time, all acts and things which the Bank deems necessary to
protect, preserve or realize upon the Collateral and the Bank’s security
interest therein, in order to effect the intent of this Agreement.


  The Borrower hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable. The powers conferred upon the Bank
hereunder are solely to protect its interests in the Collateral and shall not
impose any duty upon the Bank to exercise any such powers. The Bank shall be
accountable only for amounts that the Bank actually receives as a result of the
exercise of such powers and neither the Bank nor any of its officers, directors,
employees or agents shall be responsible to the Borrower for any act or failure
to act, except for the Bank’s own gross negligence or willful misconduct, as
determined by a final non-appealable judgment by a court of competent
jurisdiction.


           4.13    Remedies on Default.


           Upon the occurrence of an Event of Default, the Bank shall have the
rights and remedies of a secured party under this Agreement, under any other
instrument or agreement securing, evidencing or relating to the Obligations and
under the laws of the State of Ohio or any other applicable state law. Without
limiting the generality of the foregoing, the Bank shall have the right to take
possession of the Collateral and all books and records relating to the
Collateral and for that purpose the Bank may enter upon any premises on which
the Collateral or books and records relating to the Collateral or any part
thereof may be situated and remove the same therefrom. Except for the notices
specified below of time and place of public sale or disposition or time after
which a private sale or disposition is to occur, the Borrower expressly agrees
that the Bank, without demand of performance or other demand, advertisement or
notice of any kind to or upon the Borrower or any other person or entity (all
and each of which




--------------------------------------------------------------------------------

 


  demands, advertisements and/or notices are hereby expressly waived), may
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase or sell or otherwise dispose of and deliver the Collateral (or
contract to do so), or any part thereof, in one or more parcels at public or
private sale or sales, at any of the Bank’s offices or elsewhere at such prices
as the Bank may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Bank shall have the right upon any such
public sale or sales, and, to the extent permitted by law, upon any such private
sale or sales, to purchase the whole or any part of the Collateral so sold, free
of any right or equity of redemption. The Borrower further agrees, (a) at the
Bank’s request, to assemble the Collateral and to make it available to the Bank
at such places as the Bank may reasonably select and (b) to allow the Bank to
use or occupy the Borrower’s premises, without charge, for the purpose of
effecting the Bank’s remedies in respect of the Collateral. The Bank shall apply
the net proceeds of any such collection, recovery, receipt, appropriation,
realization or sale, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any or all of the Collateral or in any way relating to the rights of the Bank
hereunder, including reasonable attorneys’ fees and legal expenses, to the
payment in whole or in part of the Obligations, in such order as the Bank may
elect, and only after so paying over such net proceeds and after the payment by
the Bank of any other amount required by any provision of law, need the Bank
account for the surplus, if any. To the extent permitted by applicable law, the
Borrower waives all claims, damages and demands against the Bank arising out of
the repossession, retention, sale or disposition of the Collateral and agrees
that the Bank need not give more than 10 days’ notice pursuant to the terms of
this Agreement of the time and place of any public sale or of the time after
which a private sale may take place and that such notice is reasonable
notification of such matters. The Borrower shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all amounts to which the Bank is entitled and shall also be
liable for the costs of collecting any of the Obligations or otherwise enforcing
the terms thereof or of this Agreement, including reasonable attorneys’ fees.


           4.14    Grant of Security Interests by Subsidiaries.


           The Borrower shall cause PECO II Global Services, Inc. to grant to
the Bank security interests in its accounts receivable and inventory upon terms
substantially similar to those set forth in Sections 4.1 through 4.13 above.


         7.       Section 7.1, “Payment of Taxes and Claims,” of the Loan
Agreement is hereby amended to recite in its entirety as follows:

           7.1      Payment of Taxes and Claims.


           The Borrower shall, and shall cause each of its Subsidiaries to, pay
(a) all taxes, estimated payments, assessments and governmental charges or
levies imposed upon it or its property or assets or in respect of any of its
franchises, businesses, income or property before any penalty or interest
accrues thereon; and (b) all claims of materialmen, mechanics, carriers,
warehousemen, landlords, bailees and other like persons, (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a lien or
encumbrance upon any of its




--------------------------------------------------------------------------------

 


  property or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, however, that no such taxes,
assessments and governmental charges referred to in clause (a) above or claims
referred to in clause (b) above are required to be paid if being contested in
good faith by the Borrower or one of its Subsidiaries, by appropriate
proceedings diligently instituted and conducted, without danger of any material
risk to the Collateral or the Bank’s interest therein, without any of the same
becoming a lien upon the Collateral, and if such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP, shall have been
made therefor.


         8.       Section 7.2, “Maintenance of Properties and Corporate
Existence,” of the Loan Agreement is hereby amended to recite in its entirety as
follows:

           7.2      Maintenance of Properties and Corporate Existence.


           The Borrower shall, and shall cause each of its Subsidiaries to (a)
maintain its property in good condition and make all renewals, replacements,
additions, betterments and improvements thereto which it deems necessary; (b)
maintain, with financially sound and reputable insurers, insurance with respect
to its properties and business against such casualties and contingencies, of
such types (including but not limited to fire and casualty, public liability,
products liability, larceny, embezzlement or other criminal misappropriation
insurance) and in such amounts as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated, with each such policy of insurance containing a clause or endorsement
satisfactory to the Bank that names the Bank as additional insured and lender
loss payee, as its interest may appear, and that provides that no act, default
or breach of warranty or condition of the Borrower, any of its Subsidiaries, or
any other person shall affect the right of the Bank to recover under such policy
or policies of insurance or to pay any premium in whole or in part relating
thereto, in such amounts as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated;
(c) reflect in its financial statements adequate accruals and appropriations to
reserves and keep and maintain proper books of record and account in which
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to its businesses and activities, including, without limitation,
transactions and other dealings with respect to the Collateral;(d) do or cause
to be done all things necessary (i) to preserve and keep in full force and
effect its existence, rights and franchises, and (ii) to maintain its status as
a corporation duly organized and existing and in good standing under the laws of
the state of its incorporation; (e) conduct continuously and operate actively
its business and take all actions necessary to enforce and protect the validity
of any intellectual property; and (f) not be in violation of any laws,
ordinances, or governmental rules and regulations or fail to obtain any
licenses, permits, franchises or other governmental authorizations necessary to
the ownership of its properties or to the conduct of its business, which
violation or failure to obtain might have a Material Adverse Effect.


         9.       Section 7.3, “Restriction on Fundamental Changes; Conduct of
Business,” of the Loan Agreement is hereby amended to recite in its entirety as
follows:

           7.3     Restriction on Fundamental Changes; Conduct of Business.




--------------------------------------------------------------------------------

 


  Neither the Borrower nor any of its Subsidiaries shall (a) enter into any
merger or consolidation, or liquidate, wind up or dissolve (or suffer any
liquidation or dissolution), or convey, lease, sell, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or substantially
all of the business or property of Borrower or any of its Subsidiaries, whether
now or hereafter acquired, (b) except with respect to Subsidiaries of the
Borrower permitted by the Bank, enter into limited liability companies,
partnerships or joint ventures with any other entity, (c) acquire all or
substantially all of the assets or business of any other company, person or
entity, (d) create or acquire or permit to exist any Subsidiaries, except for
Apex Telecommunications Manufacturing, Inc., a New Hampshire corporation and
wholly-owned subsidiary of the Borrower, PECO II Texas, L.P., a Delaware limited
partnership, PECO Telecommunications LLC, a Delaware limited liability company,
PECO Powering LLC, a Delaware limited liability company, PECO II Global
Services, Inc., a Delaware corporation and wholly-owned subsidiary of the
Borrower, and Telecom Global Services de Mexico; (e) conduct business under any
other tradenames other than without the prior written consent of the Bank, or
(f) engage in any business other than the businesses engaged in by the Borrower
on the date hereof and any business or activities which are substantially
similar or related thereto. A “Subsidiary” of the Borrower or any other person
means (i) any corporation more than fifty percent (50%) of the outstanding
security having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by such person or by one or more of its
subsidiaries or by such person and one or more of its subsidiaries, or (ii) any
partnership, association, joint venture or similar business organization more
than fifty percent (50%) of the ownership interest have ordinary voting power of
which shall at the time be so owned or controlled.


         10.      Section 7.4, “Sale of Assets,” of the Loan Agreement is hereby
amended to recite in its entirety as follows:

           7.4      Sale of Assets.


           The Borrower shall not, and shall not permit any of its Subsidiaries
to, sell, assign, lease, convey or otherwise dispose of any property, whether
now owned or hereafter acquired, or any income of profits therefrom, or enter
into any agreement to do so, except: (a) the sale or transfer of Inventory in
the ordinary course of business; (b) the disposition of obsolete equipment in
the ordinary course of business not to exceed $500,000.00 in any twelve month
period, provided, however, that the Borrower shall provide the Bank prior
written notice of such sale or disposition, containing a specific description of
the equipment to be sold and the sale price of the same, or (c) the disposition
of equipment outside the ordinary course of business with the prior written
consent of and upon satisfaction of such conditions deemed necessary or
desirable by the Bank. Notwithstanding the foregoing, the Borrower shall not,
and shall not permit any of its Subsidiaries to, sell, assign, or encumber,
except to the Bank, any of its Accounts or notes receivable and further shall
not permit any of its Inventory (or Inventory of any of its Subsidiaries) to be
sold or transferred on consignment or acquire or possess any of its Inventory,
or permit any of its Subsidiaries to acquire any of its inventory, on
consignment.


         11.      Section 7.5, “Negative Pledge,” of the Loan Agreement is
hereby amended to recite in its entirety as follows:



--------------------------------------------------------------------------------

 


           7.5      Negative Pledge.


           The Borrower will not, and will not allow any of its Subsidiaries to,
cause or permit or permit to exist or agree or consent to cause or permit in the
future (upon the happening of a contingency or otherwise), any of its real or
personal property, or any of the real or personal property of any of its
Subsidiaries, whether now owned or hereafter acquired, to become subject to a
lien or encumbrance, except: (i) liens in connection with deposits required by
workers’ compensation, unemployment insurance, social security and other like
laws; (ii) taxes, assessments, reservations, exceptions, encroachments,
easements, rights of way, covenants, conditions, restrictions, leases and other
similar title exceptions or encumbrances affecting real property, provided they
do not in the aggregate materially detract from the value of said property or
materially interfere with its use in the ordinary conduct of business; (iii)
inchoate liens arising under ERISA to secure the contingent liability of the
Borrower; (iv) liens as set forth in Exhibit B attached to this Agreement; (v)
purchase money liens (including the interest of a lessor under a capitalized
lease) securing Permitted Purchase Money Indebtedness, provided that such liens
shall apply only to the property of the Borrower or Subsidiary, as the case may
be, purchased under such capitalized lease; and (vi) liens in favor of the Bank.
In addition, the Borrower will not, and will not permit any Subsidiary to, grant
or agree to provide in the future (upon the happening of a contingency or
otherwise), a “negative pledge” or other covenant or agreement similar to this
Section 7.5 in favor of any other lender, creditor or third party.


         12.      Section 7.6, “Indebtedness,” of the Loan Agreement is hereby
amended to recite in its entirety as follows:

           7.6      Indebtedness.


           The Borrower, on a consolidated basis, will not directly or
indirectly create, incur, assume or otherwise become or remain liable with
respect to any Indebtedness, except (a) the Loans; (b) secured or unsecured
purchase money Indebtedness (including capitalized leases) incurred by the
Borrower to finance the acquisition of fixed assets, if (i) such Indebtedness
has a scheduled maturity and is not due on demand, (ii) such Indebtedness in the
aggregate does not exceed the sum of $1,000,000.00 outstanding at any time,
(iii) such Indebtedness does not exceed the purchase price of the items being
purchased, and (iv) such Indebtedness is not secured by any property or assets
other than the item or items being purchased (“Permitted Purchase Money
Indebtedness”); (c) other Indebtedness owing to the Bank; and (d) Indebtedness
incurred in connection with industrial development revenue bond financing
involving the Borrower or any its Subsidiaries in which the Bank has issued a
letter of credit. “Indebtedness,” as applied to the Borrower or any other entity
shall mean, at any time, (a) all indebtedness, obligations or other liabilities
(other than accounts payable arising in the ordinary course of the Borrower’s
business payable on terms customary in the trade) which in accordance with GAAP
should be classified upon the Borrower’s balance sheet as liabilities,
including, without limitation (i) for borrowed money or evidenced by debt
securities, debentures, acceptances, notes or other similar instruments, and any
accrued interest, fees and charges relating thereto, (ii) under profit payment
agreements or in respect of obligations to redeem, repurchase or exchange any
securities or to pay dividends in respect of any stock, (iii) with respect to
letters of credit issued, (iv) to pay the deferred purchase price of property or
services,




--------------------------------------------------------------------------------

 


  except accounts payable and accrued expenses arising in the ordinary course of
business, or (v) in respect of capital leases; (b) all indebtedness, obligations
or other liabilities secured by a lien on any property, whether or not such
indebtedness, obligations or liabilities are assumed by the owner of the same;
and (c) all indebtedness, obligations or other liabilities in respect of
interest rate contracts and currency agreements, net of liabilities owed by the
counterparties thereon.


         13.      Section 7.7, “Contingent Obligations,” of the Loan Agreement
is hereby amended to recite in its entirety as follows:

           7.7      Contingent Obligations.


           The Borrower shall not, and shall not permit any its Subsidiaries to,
directly or indirectly create or become liable with respect to any Contingent
Obligation, except (a) recourse obligations resulting from the indorsement of
negotiable instruments for collection in the ordinary course of business, (b)
those permitted existing Contingent Obligations set forth on Schedule 7.7
attached hereto not to exceed the amounts set forth in such Schedule, and any
extensions or renewals thereof, (c) the guaranty of certain obligations of the
Borrower’s wholly-owned subsidiary, Apex Telecommunications Manufacturing, Inc.
(“Apex”) to the Bank, which guaranty is evidenced by a certain Guaranty
Agreement dated as of September 1, 1999, as the same may be modified, amended or
restated from time to time, (d) Contingent Obligations in favor of the Bank; (e)
Contingent Obligations incurred in connection with industrial development
revenue bond financing involving the Borrower or any of its Subsidiaries in
which the Bank has issued a letter of credit; (f) obligations, warranties and
indemnities not relating to Indebtedness, which have been or are undertaken or
made in the ordinary course of business, and (g) Contingent Obligations with
respect to surety, appeal and performance bonds obtained by the Borrower or any
its Subsidiaries. “Contingent Obligations” means any agreement, undertaking or
arrangement by which the Borrower or any of its Subsidiaries assumes,
guaranties, endorses, agrees to provide funding, or otherwise becomes or is
contingently liable upon the obligation or liability of any other person,
partnership, corporation, limited liability company or other.


         14.      Section 7.8, “Loans and Advances; Investments” of the Loan
Agreement is hereby amended to recite in its entirety as follows:

           7.8     Loans and Advances; Investments.


           The Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly make or own any Investment except: (a) bonds or other
obligations of the United States of America, certificates of deposit issued by
commercial banks, and commercial paper rated at least A-1 or P-1 and having a
maturity of not more than one year; (b) loans or advances to employees of the
Borrower, which loans and advances shall not in the aggregate exceed $100,000.00
outstanding at any time, (c) Investments in Subsidiaries, which Investments
shall not exceed the amount of such Investments as of the date of execution of
that certain Third Amendment to Second Amended and Restated Loan and Security
Agreement, dated as of June 30, 2002, and (d) any other Investment not to exceed
the aggregate amount of $20,000 outstanding at any time. “Investment” means any
loan, advance, extension of credit (other than




--------------------------------------------------------------------------------

 


  accounts receivable arising in the ordinary course of business on terms
customary in the trade), deposit account, contribution of capital or transfer of
any assets to any other entity or any investment in, or purchase or other
acquisition of, the stock, partnership interests, ownership interests in any
limited liability company, notes, debentures, or other securities of any other
entity made by the Borrower.


         15.      Section 7.10, “Acquisition of Capital Stock,” of the Loan
Agreement is hereby amended to recite in its entirety as follows:

           7.10    Acquisition of Capital Stock.


           Within fifteen (15) days after any such redemption or acquisition,
the Borrower shall provide written notice to Bank of any direct or indirect
redemption or acquisition of any of its own capital stock, or of any warrants or
any securities for its capital stock. Notwithstanding the foregoing, no such
redemption or acquisition shall be made if, after giving effect to such
redemption or acquisition, a Pending Default would exist under this Agreement.


         16.      Section 7.12, “Transactions with Affiliates,” of the Loan
Agreement is hereby amended to recite in its entirety as follows:

           7.12    Transactions with Affiliates.


           The Borrower shall not, and shall not permit any of its Subsidiaries
to, except as otherwise expressly permitted herein, directly or indirectly enter
into or permit to exist any of the following: (i) make any investment in an
Affiliate; (ii) transfer, sell, lease, assign or otherwise dispose of any asset
to any Affiliate (other than the Borrower), (iii) merge into or consolidate with
or purchase or acquire assets from any Affiliate; (iv) repay any Indebtedness to
any Affiliate, except for intercompany Indebtedness incurred in the ordinary
course of business; (v) pay any royalties or license fees to any Affiliate
(other than the Borrower); (vi) pay any management or consulting fees to any
Affiliate (other than the Borrower); (vii) other than transactions in favor of
the Borrower, enter into any other transaction directly or indirectly with or
for the benefit of any Affiliate (including, without limitation, guaranties and
assumptions of obligations of any such Affiliate) except in each case for
transactions (A) in the ordinary course of business and (B) either on a basis no
less favorable to the Borrower or its Subsidiary as would be obtained in a
comparable arm’s length transaction with a person, entity or corporation not an
Affiliate, or in the case of compensation payable to any officer or director of
the Borrower or its Subsidiary, in an amount approved by the Board of Directors
of the Borrower or its Subsidiary. An “Affiliate” of a person shall mean any
individual, partnership, corporation, or other entity which, directly or
indirectly, is in control of, is controlled by, or is under common control with
such person, or is a family member of any of the foregoing individuals related
by birth or marriage. For the purposes of this definition, “control” of such
entity shall mean the power, directly or indirectly, to vote 5% or more of the
securities, units or other measures having ordinary voting power for the
election of directors, management committees, or similar committees of such
entity, or the power to direct or cause the direction of the management and
policies of such entity, whether by contract or otherwise.




--------------------------------------------------------------------------------

 


         17.      Section 7.13, “Book Net Worth,” Section 7.14, “Leverage
Ratio,” Section 7.15, “Current Ratio,” Section 7.16, “Capital Expenditures,” and
Section 7.17, “Operating Lease Rentals,” of the Loan Agreement are here by
deleted in their entirety.

         18.      A new Section 7.13, “Tangible Net Worth,” is hereby added to
the Loan Agreement and shall recite in its entirety as follows:

           7.13    Tangible Net Worth.


           The Borrower, on a consolidated basis, shall maintain at all times a
Tangible Net Worth of not less than $85,000,000.


  “Tangible Net Worth” means, at the time of each determination, shareholders’
equity, minus the sum of all of the following: (i) the excess of cost over the
value of net assets of purchased businesses, rights, and other similar
intangibles, (ii) organizational expenses, (iii) intangible assets (to the
extent not reflected in the foregoing), (iv) goodwill, (v) deferred charges or
deferred financing costs, (vi) loans or advances to and/or accounts or notes
receivable from Affiliates, (vii) leasehold improvements, (viii) non-compete
agreements, and (ix) any other asset not directly related to the operation of
the business of the Borrower.


         19.      A new Section 7.14, “Liquidity Ratio,” is hereby added to the
Loan Agreement and shall recite in its entirety as follows:

           7.14    Liquidity Ratio.


           The Borrower, on a consolidated basis, shall maintain at all times a
ratio (the “Liquidity Ratio”) of (a) Liquidity to (b) the Committed Amount of
not less than 1.25 to 1.00.


           “Committed Amount” means, as of the date of determination, the
maximum principal amount that may be advanced under the Loans.


           “Liquidity” means, as of the date of determination, the sum of (i)
the Borrower’s cash, plus (ii) Marketable Securities.


           “Marketable Securities” means, as of the date of determination, the
sum of the Borrower’s


            (i)      marketable direct obligations issued or unconditionally
guaranteed by the United States government and backed by the full faith and
credit of the United States government;


            (ii)    domestic and Eurodollar certificates of deposit and time
deposits, bankers’ acceptances and floating rate certificates of deposit issued
by any commercial bank organized under the laws of the United States, any state
thereof, the District of Columbia, any foreign bank, or its branches or agencies
(fully protected against currency fluctuations), which, at the time of
acquisition, are rated A-l (or better) by Standard & Poor’s Corporation (or its
successors) or P-l (or better) by Moody’s Investors Service, Inc. (or its
successors);


            (iii)   commercial paper of United States and foreign banks and bank
holding companies and their subsidiaries and United States and foreign finance,




--------------------------------------------------------------------------------

 


  commercial industrial or utility companies which, at the time of acquisition,
are rated A-1 (or better) by Standard & Poor’s Corporation (or its successors)
or P-l (or better) by Moody’s Investors Service, Inc. (or its successors);


            (iv)    marketable direct obligations of any State of the United
States of America or any political subdivision of any such State given on the
date of such investment the highest credit rating by Moody’s Investor Service,
Inc. (or its successors) and Standard & Poor’s Corporation (or its successors);
and


            (v)      money market funds organized under the laws of the United
States or any state thereof that invests in any of the investments identified
under clauses (i), (ii), (iii) and (iv) of this definition;


  provided, that the maturities of any such obligations, certificates or
instruments referred to in clauses (i) through (v) shall not exceed one hundred
eighty (180) days.


         20.      Schedule 6.6, “Schedule of Litigation and Pending or
Threatened Claims,” and Exhibits B and C to the Loan Agreement are hereby
amended to recite in their entirety as set forth in Schedule 6.6, and in
Exhibits B and C, respectively, to this Amendment.

         21.      Conditions of Effectiveness. This Amendment shall become
effective as of June 30, 2002, upon satisfaction of all of the following
conditions precedent:

                  (a)         The Bank shall have received two duly executed
originals of this Amendment, a duly executed copy of the Fourth Amended and
Restated Revolving Note, and such other certificates, instruments, documents,
and agreements as may be required by the Bank, each of which shall be in form
and substance satisfactory to the Bank and its counsel; and

                  (b)         The representations contained in the immediately
following paragraph shall be true and accurate.

         22.      Representations. The Borrower represents and warrants that
after giving effect to this Amendment (a) each and every one of the
representations and warranties made by or on behalf of the Borrower in the Loan
Agreement or the Loan Documents is true and correct in all respects on and as of
the date hereof, except to the extent that any of such representations and
warranties related, by the expressed terms thereof, solely to a date prior
hereto; (b) the Borrower has duly and properly performed, complied with and
observed each of its covenants, agreements and obligations contained in the Loan
Agreement and Loan Documents; and (c) no event has occurred or is continuing,
and no condition exists which would constitute an Event of Default or a Pending
Default.

         23.      Amendment to Loan Agreement. (a) Upon the effectiveness of
this Amendment, each reference in the Loan Agreement to “Second Amended and
Restated Loan and Security Agreement,” “Loan and Security Agreement,” “Loan
Agreement,” “Agreement,” the prefix “herein,” “hereof,” or words of similar
import, and each reference in the Loan Documents to the Loan Agreement, shall
mean and be a reference to the Loan Agreement as amended hereby. (b) Except as
modified herein, all of the representations, warranties, terms, covenants and
conditions of the Loan Agreement, the Loan Documents and all other agreements
executed in connection therewith shall remain as written originally and in full
force and effect in accordance with their respective terms, and nothing herein
shall affect, modify, limit or impair any of the rights and powers which the
Bank may have thereunder. The amendment set forth herein shall be limited
precisely as provided for herein, and shall not be deemed to be a waiver of,
amendment of, consent to or modification of any of the Bank’s rights under or of
any other term or provisions of the Loan Agreement, any Loan Document, or other
agreement executed in connection therewith, or of any term or provision of any
other instrument referred to therein or herein or of any transaction or future
action on the part of the Borrower which would require the consent of the Bank,
including, without limitation, waivers of Events of Default which may exist
after giving effect hereto. The Borrower ratifies and confirms each term,
provision, condition and



--------------------------------------------------------------------------------

 


covenant set forth in the Loan Agreement and the Loan Documents and acknowledges
that the agreement set forth therein continue to be legal, valid and binding
agreements, and enforceable in accordance with their respective terms.

         24.      Authority. The Borrower hereby represents and warrants to the
Bank that (a) the Borrower has legal power and authority to execute and deliver
the within Amendment; (b) the officer executing the within Amendment on behalf
of the Borrower has been duly authorized to execute and deliver the same and
bind the Borrower with respect to the provisions provided for herein; (c) the
execution and delivery hereof by the Borrower and the performance and observance
by the Borrower of the provisions hereof do not violate or conflict with the
articles of incorporation, regulations or by-laws of the Borrower or any law
applicable to the Borrower or result in the breach of any provision of or
constitute a default under any agreement, instrument or document binding upon or
enforceable against the Borrower; and (d) this Amendment constitutes a valid and
legally binding obligation upon the Borrower in every respect.

         25.      Counterparts. This Amendment may be executed in two or more
counterparts, each of which, when so executed and delivered, shall be an
original, but all of which together shall constitute one and the same document.
Separate counterparts may be executed with the same effect as if all parties had
executed the same counterparts.

         26.      Costs and Expenses. The Borrower agrees to pay on demand in
accordance with the terms of the Loan Agreement all costs and expenses of the
Bank in connection with the preparation, reproduction, execution and delivery of
this Amendment and all other loan documents entered into in connection herewith,
including the reasonable fees and out-of-pocket expenses of the Bank’s counsel
with respect thereto.

         27.      Governing Law. This Amendment shall be governed by and
construed in accordance with the law of the State of Ohio.

[The remainder of this page is intentionally left blank.]

         IN WITNESS WHEREOF, the Borrower and the Bank have hereunto set their
hands as of the date first set forth above.

  THE BORROWER:    
PECO II, INC.
  By: 
/s/ JOHN C. MAAG

--------------------------------------------------------------------------------


  Its:  Chief Financial Officer/Treasurer

--------------------------------------------------------------------------------


  By: 


--------------------------------------------------------------------------------


  Its: 


--------------------------------------------------------------------------------

       


  THE BANK:    
THE HUNTINGTON NATIONAL BANK
  By: 
/s/ Jeffrey Clawson

--------------------------------------------------------------------------------


  Its:  Assistant Vice President

--------------------------------------------------------------------------------

       



--------------------------------------------------------------------------------


SCHEDULE 6.6

Schedule of Litigation and Pending or Threatened Claims

Claim in the approximate amount of $3,000,000 against Borrower’s predecessor in
interest, Thornton Communications, Inc., which claim is the subject of a
proceeding in Civil Action No. 33383, Chancery Court for Washington County,
Johnson City, Tennessee.



--------------------------------------------------------------------------------

 


EXHIBIT A-1

THE HUNTINGTON NATIONAL BANK
Fourth Amended and Restated Revolving Note

City Office ______________________ Division __________________ Branch __________
x Secured

Account No. _________________________________ Note No. _____________________ o
Unsecured

Account Name PECO II, Inc.

x Corporation                                   o Partnership
                                   o Individual/Proprietorship

o Other
______________________________________________________________________________________

$10,000,000                                                    Galion, Ohio
                                              As of June 30, 2002

                  FOR VALUE RECEIVED, the undersigned promises to pay to the
order of THE HUNTINGTON NATIONAL BANK (hereinafter called the “Bank,” which term
shall include any holder hereof) at such place as the Bank may designate or, in
the absence of such designation, at any of the Bank’s offices, the sum of Ten
Million Dollars ($10,000,000) or so much thereof as shall have been advanced by
the Bank at any time and not thereafter repaid (hereinafter referred to as
“Principal Sum”) together with interest as hereinafter provided and payable at
the time and in the manner hereinafter provided. The proceeds of the loan
evidenced hereby may be advanced, repaid and readvanced in partial amounts
during the term of this revolving note (this “Note”) and prior to maturity. Each
such advance shall be made to the undersigned upon receipt by the Bank of the
undersigned’s application therefor and disbursement instructions, which shall be
in such form as the Bank shall from time to time prescribe. The Bank shall be
entitled to rely on any oral or telephonic communication requesting an advance
and/or providing disbursement instructions hereunder, which shall be received by
it in good faith from anyone reasonably believed by the Bank to be the
undersigned, or the undersigned’s authorized agent. The undersigned agrees that
all advances made by the Bank will be evidenced by entries made by the Bank into
its electronic data processing system and/or internal memoranda maintained by
the Bank. The undersigned further agrees that the sum or sums shown on the most
recent printout from the Bank’s electronic data processing system and/or on such
memoranda shall be rebuttably presumptive evidence of the amount of the
Principal Sum and of the amount of any accrued interest.

         This Note is executed and the advances contemplated hereunder are to be
made pursuant to a Second Amended and Restated Loan and Security Agreement by
and between the undersigned and the Bank dated October 22, 1999 (as amended,
restated, modified or otherwise supplemented from time to time, herein the “Loan
Agreement”), to which reference is hereby made for a more complete statement of
the terms and conditions contained therein. Terms defined in the Loan Agreement
and not otherwise defined herein are used herein with the meanings ascribed to
such terms in the Loan Agreement.

         This Note is given in substitution for, and replacement of, that
certain Third Amended and Restated Revolving Note dated as of as of April 30,
2002, in the original principal sum of $20,000,000, and not as a novation
thereof.



--------------------------------------------------------------------------------

 


INTEREST

         Prior to maturity, interest will accrue on the unpaid balance of the
Principal Sum at a variable rate of interest per annum, as selected by the
undersigned in accordance with this Note (hereinafter called the “Contract
Rate”), which shall change in the manner set forth below, equal to:

  (1)    the Prime Commercial Rate (as hereinafter defined) minus 0.50
percentage points (the “Prime Rate”); or


  (2)    2.00 percentage points in excess of the Daily LIBOR (as hereinafter
defined).


         Initially, interest shall accrue hereunder based upon the Daily LIBOR.
The undersigned shall give the Bank written notice of each request to change the
interest index from the Daily LIBOR to the Prime Commercial Rate, or vice versa,
or to request disbursement of an advance with respect to which interest shall
accrue at a rate calculated with reference to the Daily LIBOR, no later than
three (3) Banking Days (as hereinafter defined) prior to the date of the
proposed change or the requested date of disbursement, as the case may be. All
such written notices shall be directed by the undersigned to the Bank’s officer
who is handling the undersigned’s obligations on behalf of the Bank and must be
received by the Bank at least three (3) Banking Days prior to the date of the
change or the requested date of disbursement.

         Subject to any maximum or minimum interest rate limitation specified
herein or by applicable law, the Contract Rate shall change automatically
without notice to the undersigned immediately on each Banking Day with each
change in the Prime Commercial Rate or in the Daily LIBOR or the Reserve
Requirement, as applicable, with any change thereto effective as of the opening
of business on the day of the change.

         If the obligation evidenced by this Note is not paid at maturity,
whether maturity occurs by lapse of time, demand, acceleration or otherwise, the
unpaid balance of the Principal Sum and any unpaid interest shall, thereafter
until paid, bear interest at a rate equal to 2.00 percentage points in excess of
the Contract Rate.

         As used herein, “Prime Commercial Rate” shall mean the rate established
by the Bank from time to time based on its consideration of economic, money
market, business and competitive factors, and it is not necessarily the Bank’s
most favored rate.

         As used herein, “Daily LIBOR” shall mean the rate obtained by dividing:
(1) actual or estimated per annum rate, or the arithmetic mean of the per annum
rates, of interest for deposits in U.S. dollars for one (1) month periods, as
offered and determined by the Bank in its sole discretion based upon information
which appears on page LIBOR01, captioned British Bankers Assoc. Interest
Settlement Rates, of the Reuters America Network, a service of Reuters America
Inc. (or such other page that may replace that page on that service for the
purpose of displaying London interbank offered rates; or, if such service ceases
to be available, such other reasonably comparable money rate service as the Bank
may select) or upon information obtained from any other reasonable procedure, on
each date the Daily LIBOR is determined; by (2) a percentage (the “Reserve
Requirement”) equal to one hundred percent minus the stated maximum rate
(expressed as a percentage), if any, of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves) that is specified on each date the Daily LIBOR is determined by the
Board of Governors of the Federal Reserve System (or any successor agency
thereto) for determining the maximum reserve requirement with respect to
eurocurrency funding (currently referred to as “Eurocurrency liabilities” in
Regulation D of such Board) maintained by a member bank of such System, or any
other regulations or any governmental authority having jurisdiction with respect
thereto, all as conclusively determined by the Bank, absent manifest error, such
sum to be rounded up, if necessary, to the nearest whole multiple of
one-sixteenth of one percent (1/16 of 1.0%) per annum.



--------------------------------------------------------------------------------

 


         As used herein, “Banking Day” shall mean any day other than a Saturday
or a Sunday on which banks are open for business in Columbus, Ohio, and on which
banks in London, England, settle payments.

         All interest shall be calculated on the basis of a 360 day year for the
actual number of days the Principal Sum or any part thereof remains unpaid.
There shall be no penalty for prepayment. The amount of any payment shall first
be applied to the payment of any interest which is due.

         In the event that the Bank reasonably determines that by reason of (1)
any change arising after the date of this Note affecting the interbank
eurocurrency market or affecting the position of the Bank with respect to such
market, adequate and fair means do not exist for ascertaining the applicable
interest rates by reference to which the Daily LIBOR then being determined is to
be fixed, (2) any change arising after the date of this Note in any applicable
law or governmental rule, regulation or order (or any interpretation thereof,
including the introduction of any new law or governmental rule, regulation or
order), or (3) any other circumstance affecting the Bank or the interbank market
(such as, but not limited to, official reserve requirements required by
Regulation D of the Board of Governors of the Federal Reserve System), the Daily
LIBOR plus the applicable spread shall not represent the effective pricing to
the Bank of accruing interest based upon the Daily LIBOR, then, and in any such
event, interest shall accrue hereunder as of the effective date of any such
determination at a rate calculated with reference to the Prime Commercial Rate
(as set forth above) and the ability of the undersigned to request that interest
accrue hereunder based upon the Daily LIBOR shall be suspended until the Bank
shall notify the undersigned that the circumstances causing such suspension no
longer exist.

         In the event that on any date the Bank shall have reasonably determined
that accruing interest hereunder based upon the Daily LIBOR has become unlawful
by compliance by the Bank in good faith with any law, governmental rule,
regulation or order, then, and in any such event, the Bank shall promptly give
notice thereof to the undersigned. In such case, the ability of the undersigned
to request that interest accrue hereunder based upon the Daily LIBOR shall be
terminated and, when required by law, interest will accrue hereunder based upon
the Prime Commercial Rate.

         If, due to (1) the introduction of or any change in or in the
interpretation of any law or regulation, (2) the compliance with any guideline
or request from any central bank or other public authority (whether or not
having the force of law), or (3) the failure of the undersigned to pay any
amount when required by the terms of this Note, there shall be any loss or
increase in the cost to the Bank of accruing interest hereunder based upon the
Daily LIBOR, if applicable, then the undersigned agree that the undersigned
shall, from time to time, upon demand by the Bank, pay to the Bank additional
amounts sufficient to compensate the Bank for such loss or increased cost. A
certificate as to the amount of such loss or increase cost, submitted to the
undersigned by the Bank, shall be conclusive evidence, absent manifest error, of
the correctness of such amount.

MANNER OF PAYMENT

         The Principal Sum shall be due and payable on June 30, 2004, and at
maturity, whether by demand, acceleration or otherwise. Accrued interest shall
be due and payable monthly beginning on July 15, 2002, and continuing on the
15th day of each month thereafter, and at maturity, whether by demand,
acceleration or otherwise.

LATE CHARGE

         Any installment or other payment not made within 10 days of the date
such payment or installment is due shall be subject to a late charge equal to 5%
of the amount of the installment or payment.



--------------------------------------------------------------------------------

 


DEFAULT

         Upon the occurrence of any of the following events:

           (a)    the undersigned fails to make any payment of interest or of
the Principal Sum on or before the date such payment is due;


           (b)    an “Event of Default” under the Loan Agreement shall have
occurred;


then the Bank may, at its option, without notice or demand, accelerate the
maturity of the obligations evidenced hereby, which obligations shall become
immediately due and payable. In the event the Bank shall institute any action
for the enforcement or collection of the obligations evidenced hereby, the
undersigned agrees to pay all costs and expenses of such action, including
reasonable attorneys’ fees, to the extent permitted by law.

GENERAL PROVISIONS

         The undersigned, and any indorser, surety, or guarantor, hereby
severally waive presentment, notice of dishonor, protest, notice of protest, and
diligence in bringing suit against any party hereto, and consent that, without
discharging any of them, the time of payment may be extended an unlimited number
of times before or after maturity without notice. The Bank shall not be required
to pursue any party hereto, including any guarantor, or to exercise any rights
against any collateral herefor before exercising any other such rights.

         No waiver of any term or condition of this Note shall be effective
unless in writing and signed by the party giving or granting the waiver. No
amendment of any term or condition of this Note shall be effective unless in
writing and signed by the undersigned and the Bank. No failure or delay on the
part of the Bank in exercising any right, power or privilege under this Note,
related loan documents or law, nor any course of dealing, shall operate as a
waiver of any such right, power or privilege or preclude any other or further
exercise thereof or of any other right, power or privilege.

         The undersigned agrees that, to the extent that the undersigned makes a
payment or payments to the Bank, or the Bank receives any proceeds of collateral
security, which payment or payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to any of the undersigned, its estate, trustee,
receiver or any other party, including without limitation any guarantor, under
any bankruptcy or insolvency law, or under any other state or federal law,
common law or equitable cause, then to the extent of such payment or repayment,
the obligations under this Note, or the part thereof which has been paid,
reduced or satisfied by such amount, shall be reinstated and continued in full
force and effect as of the date such initial payment, reduction or satisfaction
occurred.

         The obligations evidenced hereby may from time to time be evidenced by
another note or notes given in substitution, renewal or extension hereof. Any
security interest or mortgage which secures the obligations evidenced hereby
shall remain in full force and effect notwithstanding any such substitution,
renewal, or extension.

         The captions used herein are for references only and shall not be
deemed a part of this Note. If any of the terms or provisions of this Note shall
be deemed unenforceable, the enforceability of the remaining terms and
provisions shall not be affected. This Note shall be governed by and construed
in accordance with the law of the State of Ohio, without regard to the conflicts
of law principles thereof.



--------------------------------------------------------------------------------

 


WAIVER OF RIGHT TO TRIAL BY JURY

         THE UNDERSIGNED HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (1) ARISING UNDER THIS NOTE OR ANY
OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR (2) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE UNDERSIGNED OR THE BANK WITH RESPECT TO THIS NOTE OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
THE UNDERSIGNED HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE
UNDERSIGNED OR THE BANK MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE UNDERSIGNED TO
THE WAIVER OF THE RIGHT OF THE UNDERSIGNED TO TRIAL BY JURY.

WARRANT OF ATTORNEY

         The undersigned authorizes any attorney at law to appear in any Court
of Record in the State of Ohio or in any state or territory of the United States
after the above indebtedness becomes due, whether by acceleration or otherwise,
to waive the issuing and service of process, and to confess judgment against the
undersigned in favor of the Bank for the amount then appearing due together with
costs of suit, and thereupon to waive all errors and all rights of appeal and
stays of execution.

 WARNING-BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.



  PECO II, INC.
  By: 


--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------


   
  By: 


--------------------------------------------------------------------------------

    Its:  

--------------------------------------------------------------------------------


 



--------------------------------------------------------------------------------

 


EXHIBIT B

SCHEDULE OF PERMITTED ENCUMBRANCES

With respect to the Borrower:

Secured Party Description of Items Maximum Amount
of Obligation       General Electric Capital Corporation Copiers and Computers
$     20,000       First Federal Savings & Loan Mortgage on 1376 State Route
529, Galion,
Ohio $ 1,000,000       Banc One Leasing Corporation Leased Equipment         IBM
Credit Corporation Computer $   172,000       Strippit, Inc. Specific Equipment
        The Huntington Leasing Co. Leased Equipment  



With respect to Subsidiaries:

None



--------------------------------------------------------------------------------

 


EXHIBIT C

SCHEDULE OF BUSINESS LOCATIONS

Owned Locations

1376 State Route 529
Galion, OH 44833
(Chief Executive Office)

7060 Huntley Road
Columbus, OH 43229

12 Simon Street
Nashua, NH 03060

11240 Petal Street
Dallas, TX 75238

401 South Airport Blvd.
Aurora, CO 80017

Leased Locations

(Pennsylvania Service)
8176 Presidents Drive
Harrisburg, PA 17111

(Atlanta)
1000 Cobb Place Blvd.
Suite 500-B
Kennesaw, GA 30144

(Pennsylvania Sales)
2812 Egypt Road
Audubon, PA 19403

 



--------------------------------------------------------------------------------


(Texas)
1414 W. Randol Mill Road
Suite 121
Arlington, TX 76012

(Bristol)
434 Ash Street
Bristol, TN 37620

(California)
San Dimas Business Park
300 S. Walnut Street, Suite 401
San Dimas, CA 91773

(Wisconsin)
4811 S. 7th Street, Suite 415
Greenfield, WI 53129

(Bristol - Kansas Office)
525 North Murlen Road, Suite E
Olathe, KS 66062

(Dallas)
11227 Grader
Garland, TX

 